DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Instances of “degrees of freedoms” (e.g., see Specification filed 7 January 2022, paragraph 0035, lines 1-2) should be changed to “degrees of freedom”. Similarly, instances of “degrees of freedom” should be changed to “degree of freedom”. Appropriate correction is required.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Claims 2-5: each instance of “degrees of freedom” should be changed to “degree of freedom”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "one of imaging lenses" in line 5.  There is insufficient antecedent basis for this limitation in the claims. Dependent claims 3-12 are rejected as depending from independent claim 2. 
Claims 7 and 8 recite the limitation “d-line” in line 2. There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 6, 9-12, and 19-21 of copending Application No. 17/024988 (the ’988 application) in view of Goldenberg (US 2018/0343391 A1). 
The claims of the instant application are broader in every aspect than the claims of the ’988 application and are, therefore, an obvious variant thereof.

Claims of the instant application
Corresponding claims of the ’988 application
1
2
3
4
5
6
7
8
9
10
11
12
3
2
2
5
6
9
10
11
19
20
21
12


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2007/0053673 A1) in view of Goldenberg (US 2018/0343391 A1).

Claim 1, Seo teaches a camera module (auto focusing device; paragraph 0027), comprising:
an imaging lens assembly for converging an imaging light on an image surface (lens 11 makes a focal point 16B at image sensor plane 15 via mirror 13; paragraph 0028 and Fig. 1);
an image sensor disposed on the image surface (image sensor plane 35; paragraph 0026);
a reflecting member located on an image side of one of imaging lenses of the imaging lens assembly (mirrors 33 on image side of lens 11; paragraph 0028 and Fig. 2), and the reflecting member comprising at least two reflecting surfaces for folding the imaging light (see individual mirrors 33 in Fig. 3); and
a first driving apparatus (translation device 32; paragraph 0028), the reflecting member assembled on the first driving apparatus (translation device 32 displaces mirrors 33 between positions 33A and 33B; paragraph 0028 and Fig. 3), 
wherein when the reflecting member moves close to the imaging lens assembly, the reflecting member simultaneously moves close to the image sensor (when mirrors 33 are at position 33B, the mirrors are simultaneously closer to the image sensor plane 35; see Fig. 3);
when the reflecting member moves away from the imaging lens assembly, the reflecting member simultaneously moves away from the image sensor (when mirrors 33 are at position 33A, the mirrors are simultaneously further away from the image sensor plane 35; see Fig. 3);
Seo is silent regarding wherein the first driving apparatus comprises:
a supporting member;
a moving holder, the reflecting member assembled on the moving holder, and the reflecting member relatively moving between the moving holder and the supporting member;
at least one magnet disposed on one of the moving holder and the supporting member; and
at least one magnetic member disposed on the other one of the supporting member and the moving holder, and the magnetic member corresponding to the magnet;
wherein the first driving apparatus further comprises a rolling member, and the rolling member is disposed between the supporting member and the moving holder;
Goldenberg teaches a camera module (camera module 400; paragraph 0040) comprising a reflecting member (prism assembly 300; paragraph 0038 and Fig. 3) and a first driving apparatus (actuator 304; paragraph 0036 and Fig. 3),
wherein the first driving apparatus comprises:
a supporting member (plate 310; paragraph 0036 and Fig. 3);
a moving holder (prism carrier 302’; paragraph 0036 and Fig. 3), the reflecting member assembled on the moving holder (prism is mounted on prism carrier 302’; paragraph 0036), and the reflecting member relatively moving between the moving holder and the supporting member (prism moves relative to plate 310 and carrier 302’; see Figs. 3-4);
at least one magnet disposed on one of the moving holder and the supporting member; (magnet 304a mounted on prism carrier 302’; paragraph 0036 and Fig. 3); and 
at least one magnetic member disposed on the other one of the supporting member and the moving holder, and the magnetic member corresponding to the magnet (coil 306a mounted on plate 310; paragraph 0036 and Fig. 3); 
wherein the first driving apparatus further comprises a rolling member (prism actuation sub-assembly 303 is rotated to correct for roll motions; paragraph 0036-0037), and the rolling member is disposed between the supporting member and the moving holder (see Fig. 3 of Goldenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the magnetic actuation to move a reflecting member of Goldenberg with the motion generated using electromagnetic forces of Seo in order to reduce camera size for implementation in mobile devices (see paragraph 0005 of Goldenberg). 

Claim 2, Seo teaches a camera module (auto focusing device; paragraph 0027), comprising:
an imaging lens assembly for converging an imaging light on an image surface (lens 11 makes a focal point 16B at image sensor plane 15 via mirror 13; paragraph 0028 and Fig. 1);
an image sensor disposed on the image surface (image sensor plane 35; paragraph 0026);
a reflecting member located on an image side of one of imaging lenses of the imaging lens assembly (mirrors 33 on image side of lens 11; paragraph 0027 and Fig. 2), the reflecting member comprising at least two reflecting surfaces for folding the imaging light (see individual mirrors 33 in Fig. 3), and having a first translational degrees of freedom (translation device 32 translates the plurality of small sized flat mirrors; paragraph 0028); and
a first driving apparatus (translation device 32; paragraph 0028), the reflecting member assembled on the first driving apparatus (translation device 32 displaces mirrors 33 between positions 33A and 33B; paragraph 0028 and Fig. 3),
wherein the at least two reflecting surfaces simultaneously move along the first translational degrees of freedom relative to the image sensor via the first driving apparatus (focusing function is achieved by translation of the plurality of small sized flat mirrors 33; see paragraph 0028 and Fig. 3);
wherein when the reflecting member moves close to the imaging lens assembly, the reflecting member simultaneously moves close to the image sensor (when mirrors 33 are at position 33B, the mirrors are simultaneously closer to the image sensor plane 35; see Fig. 3);
when the reflecting member moves away from the imaging lens assembly, the reflecting member simultaneously moves away from the image sensor (when mirrors 33 are at position 33A, the mirrors are simultaneously further away from the image sensor plane 35; see Fig. 3);
but Seo is silent regarding wherein the first driving apparatus comprises:
a supporting member;
a moving holder, the reflecting member assembled on the moving holder, and the reflecting member relatively moving between the moving holder and the supporting member;
at least one magnet disposed on one of the moving holder and the supporting member; and
at least one magnetic member disposed on the other one of the supporting member and the moving holder, and the magnetic member corresponding to the magnet.
Goldenberg teaches a camera module (camera module 400; paragraph 0040) comprising a reflecting member (prism assembly 300; paragraph 0038 and Fig. 3) and a first driving apparatus (actuator 304; paragraph 0036 and Fig. 3),
wherein the first driving apparatus comprises:
a supporting member (plate 310; paragraph 0036 and Fig. 3);
a moving holder (prism carrier 302’; paragraph 0036 and Fig. 3), the reflecting member assembled on the moving holder (prism is mounted on prism carrier 302’; paragraph 0036), and the reflecting member relatively moving between the moving holder and the supporting member (prism moves relative to plate 310 and carrier 302’; see Figs. 3-4);
at least one magnet disposed on one of the moving holder and the supporting member; (magnet 304a mounted on prism carrier 302’; paragraph 0036 and Fig. 3); and 
at least one magnetic member disposed on the other one of the supporting member and the moving holder, and the magnetic member corresponding to the magnet (coil 306a mounted on plate 310; paragraph 0036 and Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the magnetic actuation to move a reflecting member of Goldenberg with the motion generated using electromagnetic forces of Seo in order to reduce camera size for implementation in mobile devices (see paragraph 0005 of Goldenberg). 

Claim 3, Goldenberg further teaches wherein the first driving apparatus comprises: 
a coil (coil 304a; see paragraph 0036 and Fig. 3), a driving force formed along the first translational degrees of freedom via the coil with the at least one magnet (Lorentz forces applied on the coils apply forces on the magnets along the Y axis; paragraph 0036).

Claim 4, Goldenberg further teaches wherein the reflecting member has a second translational degrees of freedom (see AF movement along the Z axis; paragraph 0040 and Fig. 4), and the second translational degrees of freedom and the first translational degrees of freedom are substantially orthogonal (AF movement is in the Z axis direction and the OIS movement is in the Y axis direction; see Fig. 4).

Claim 5, Goldenberg further teaches: a second driving apparatus for driving the reflecting member moving along the second translational degrees of freedom (camera module 400’ inherently comprises a driving apparatus to move the lens module 402 along the Z axis to perform the autofocus of paragraph 0040, see Fig. 4).

Claim 10, Goldenberg further teaches wherein a length of the camera module is L, a width of the camera module is W, and the following condition is satisfied: 0.7 < L/W < 3.5 (see camera module 400’ of Fig. 4 wherein the dimensions of the illustrated camera module satisfy the conditions of the instant claim).

Claim 11, Goldenberg further teaches wherein the length of the camera module is L, the width of the camera module is W, and the following condition is satisfied: 0.8 < L/W < 2.5 (see camera module 400’ of Fig. 4 wherein the dimensions of the illustrated camera module satisfy the conditions of the instant claim).

Claim 12, Goldenberg further teaches an electronic device (exemplary smartphone comprising a compact folded camera; paragraph 0006-0007, 0011), comprising:
the camera module of claim 2 (see analysis of claim 2, above).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Goldenberg, and further in view of Fiske (US 20170242225 A1).

Claim 6, Seo in view of Goldenberg teaches the camera module of claim 2, but is silent regarding wherein the reflecting member comprises an incident surface and an exiting surface, and at least one of the incident surface and the exiting surface has an aspheric surface.
Fiske teaches wherein a first reflecting member (mirror prism 172; paragraph 0080 and Fig. 23) located on an image side of an imaging lens assembly (lens group 232a; see Fig. 23A) has a first translational degree of freedom (mirror prism is moved along optical path by actuators 238d; paragraph 0080), wherein the first reflecting member comprises an incident surface and an exiting surface (see incident surface and exiting surface of mirror prism 172 and path of light ray 51 in Fig. 23A), and at least one of the incident surface and the exiting surface has an aspheric surface (see shape of prism 172 in Fig. 23A).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Fiske with that of Seo and Goldenberg in order to improve camera module performance of a path-folding design while maintaining small physical dimensions (paragraph 0006, 0013 of Fiske)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Goldenberg, and further in view of Carrion (US 2021/0366968 A1).

Claim 9, Seo in view of Goldenberg teaches the camera module of claim 2, but is silent regarding wherein a thickness of the reflecting member is H, and the following condition is satisfied: 3.00 mm ≤ H ≤ 10.00 mm.
However, a camera module mounted in an electronic device typically has said dimensions. 
Carrion teaches a folded optic camera module (paragraph 0059) wherein the typical height of camera modules used in the mobile phone industry is between 8 mm and 10 mm (paragraph 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Carrion with that of Seo in view of Goldenberg since selecting a given physical dimension would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in this case, to be used in a phone as in Fig. 1 of Goldenberg.  

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696